UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-7948


LARRY R. TART,

                 Plaintiff - Appellant,

          v.

VICKIE SELLERS; MICHAEL SLAGLE; JOBE, Lieutenant,

                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Frank D. Whitney,
Chief District Judge. (1:13-cv-00282-FDW)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry R. Tart, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Larry    R.   Tart    appeals    the     district    court’s      order

denying his motion to reconsider the dismissal of his 42 U.S.C.

§ 1983 (2006) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012),

and his motion to amend his complaint.                   We have reviewed the

record and find no reversible error.              Accordingly, we affirm for

the reasons stated by the district court.                Tart v. Sellers, No.

1:13-cv-00282-FDW    (W.D.N.C.       Nov.   22,    2013).      We    deny   Tart’s

motion   for   appointment      of   counsel.       We    dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                       2